Citation Nr: 1025506	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  04-38 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for depression to include 
cognitive dysfunction, sleep impairment, and memory loss, 
secondary to experimental drug ingestion.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for depression, to include 
cognitive dysfunction, sleep disorder, and memory loss, as 
secondary to experimental drug ingestion.  

In October 2007, the Board remanded the instant claim for further 
development.  


FINDINGS OF FACT

1.  The Veteran's depression to include cognitive dysfunction, 
sleep disorder, and memory loss, was not shown in service or for 
many years thereafter.  

2.  The Veteran does not have depression to include cognitive 
dysfunction, sleep disorder, and memory loss, secondary to 
inservice experimental drug ingestion.  


CONCLUSION OF LAW

Depression, to include cognitive dysfunction, sleep disorder, and 
memory loss was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 
& Supp 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
December 2002 letter that fully addressed all notice elements and 
was sent prior to the initial RO decision in this matter.  The 
letter informed him of what evidence was required to substantiate 
the claim and of his and VA's respective duties for obtaining 
evidence.   With respect to the Dingess requirements, in 
September 2009, the RO provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, the 
RO effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.   As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after 
the September 2009 notice was provided to the veteran, the claim 
was readjudicated in a November 2009 Supplemental Statement of 
the Case (SSOC).

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

All necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO 
obtained available service treatment records.  Next, VA treatment 
records were submitted on behalf of the claim.  Records used to 
make a determination in his Social Security Administration claim 
were obtained and were for the most part, VA records that were 
already associated with the claims file.   Further, pursuant to 
the October 2007 Remand, a specific request was made to the US 
Army Medical Research and Materiel Command (USAMRMC) for any 
records pertaining to the Veteran's involvement in experimental 
drug testing.  The USAMRMC provided such records, obtained from 
the US Army Medical Research Institute of Chemical Research, in 
August 2009.  The RO/AMC also obtained additional 
chemical/scientific information pertaining to EA-3834, which the 
record shows as the drug that was administered to the Veteran 
during the experimental testing.  The Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  He was also offered a 
Travel Board hearing, scheduled for August 2005, but he failed to 
report.  

A VA opinion with respect to the issue on appeal was obtained in 
February 2003.  38 C.F.R. § 3.159(c) (4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA opinion obtained in this case is more than adequate.  It 
considers all of the pertinent evidence of record, to include the 
Veteran's service treatment records, which documented his 
participation in experimental drug testing, clinical records from 
the Ft. Wayne VA Medical Center, and the statements/history of 
the Veteran, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Pursuant to the Board's October 2007 remand, the claim was 
remanded, in part, to obtain additional information on the 
potential long-term effects resulting from the Veteran's 
participation in experimental drug testing.   By a letter dated 
in September 2009, the Veteran was advised that an examination 
would be scheduled by a nearby VA medical center.  He was also 
informed that a failure to report for the examination could have 
an adverse effect on his claim.  The Veteran was scheduled a VA 
examination on October 15, 2009.  A letter informing him of the 
examination was sent to him on October 1, 2009.  He failed to 
report for the scheduled examination.  In an original claim where 
a claimant fails to report without good cause for a necessary 
examination, the claim will be decided on the basis of the 
evidence of record. 38 C.F.R. § 3.655(a),(b).  A November 2009 
SSOC informed him of the same.  To date, the Veteran has not 
provided any reason (good cause) for his failure to report for 
his examination.

While VA has a duty to assist the veteran in substantiating his 
claim, that duty is not a one-way street.  Woods v. Gober, 14 
Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 
449, 452 (2000) (veteran cannot passively wait for help from VA).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  See Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Service Connection 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2009).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2009).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2009).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran claims that service connection is warranted for 
depression, to include cognitive dysfunction, sleep disorder, and 
memory loss based upon service incurrence.  He maintains that he 
underwent an experiment in service wherein he ingested a drug, 
and his depression occurred as a result of the inservice testing.  

Service medical records (as well as records received directly 
from the USAMRMC) show that in September 1971, the Veteran 
participated in experimental testing.  The record showed that 
eleven subjects were used in a study of the effects of EA-3834 
after a single dose of oral administration.  The onset was about 
two hours and partial recovery occurred approximately after seven 
hours.  The effects were found to be the same as those produced 
by intravenous administration except that gastrointestinal 
symptoms were more prominent.  The Veteran authored a report of 
his experience while on the drug in September 1971.  He stated 
that the drug made him sleepy, lightheaded, inpatient, and 
muddled in his thinking.  He stated that it also affected a 
person's sense of balance.  He stated that he spoke with some 
friends who stated that he had spoken with them the night before 
and he did not make any sense.  He related that he did not 
remember speaking with them.  Clinical notes also related that 
the Veteran was unable to comprehend instructions, he had 
disoriented conversations, and he was hallucinating, smoking 
imaginary cigarettes.  He was also described as hostile, hard to 
manage, and later in the experiment, untestable in all phases.  

In September 1972, at separation examination, clinical evaluation 
was normal in all areas.  In the notes section of the 
examination, the Veteran signed a statement indicating, "I am in 
excellent health."  

After service, the Veteran underwent a VA psychiatric examination 
n February 2003.  The examination was to determine if there was 
cognitive dysfunction due to participation in a drug test.  The 
examiner discussed the above referenced service treatment 
records.  He noted that the Veteran was involved in a drug test 
in September and October 1971, while stationed at the Edgewood 
Arsenal in Maryland.  Reference was made to nursing notes that 
indicated that he was admitted and participated in a drug 
experiment and that during the experiment, he became increasingly 
less oriented and was confused, hallucinating, and eventually 
became belligerent.  These features showed what appeared to be a 
build-up and then a gradual dissipation to totally absence.  All 
of the Veteran's other service medical records were described as 
routine medical care.  The claims folder showed no other data of 
significance to this examination.  The examiner discussed 
available VA treatment records as well as medical records 
indicating substance abuse treatment in 1998 and 1999 for a 
program he attended in Michigan.  The Veteran reported that he 
had never consulted a mental health professional other than the 
substance abuse treatment program in 1998 and 1999.  He described 
a long history of alcohol abuse beginning when he entered the 
military, prior to participating in drug experiments.  He 
admitted to using alcohol and marijuana since that time.  The 
Veteran described a long pattern of dysthymia and lacking purpose 
and satisfaction in his life that began with his marital problems 
in the 1980's and persisted since.  He denied suicidal ideation 
but had no sense of purpose of strong desire about living or 
dying.  He was disappointed and unhappy with the way his life had 
gone and he had nothing in his life now worth living for.  

Following mental status evaluation, the pertinent diagnoses were 
alcohol dependence and dysthymic disorder.  His global assessment 
of functioning (GAF) was 61.  The Veteran's service medical 
records clearly indicated that he participated in some form of 
drug experiment with altering substances in 1971.  Though the 
Veteran felt that he had memory problems and cognitive 
dysfunction since then, the examiner indicated that no 
significant cognitive or memory problems were found in the 
examination.  Subjective distress and his complaints of poor 
cognitive functioning were consistent with an individual who had 
a long pattern of substance abuse such as that of the Veteran.  
His depression symptoms appeared to be related to his loss of 
marriage and family and the separation from his family that 
ensued.  A sense of depression and loss of life's purpose and 
meaning were also consistent with a long pattern of substance 
abuse.  It was the opinion of the psychologist that the Veteran's 
sense of depression was as likely as not related to his long 
history of substance abuse.  The psychologist stated that he knew 
of no data that indicated that alcohol dependence could be caused 
by a single event of ingesting a drug.  

The Veteran underwent a VA general medical examination in 
December 2004.  The examiner stated that the Veteran had anxiety 
and depression shown by the records.  He also had alcohol and 
nicotine dependence by the records.  The examiner also stated 
that all of the Veteran's health problems started after the 
military and had become worse over the past 12 months.  

Associated with the claims folder was an internet research 
article indicating that EA-3834, was a potent anticholinergic 
delirant drug with a fairly long duration of action related to 
the chemical warfare agent 3-Quinuclidinyl benzilate (QNB).  It 
was developed under contract to Edgewood Arsenal during the 
1960's as part of the US military chemical weapons program, 
during research to improve upon the properties of earlier agents 
such as QNB.  

VA outpatient records showed that the Veteran was treated from 
2002 to 2009 for health conditions unrelated to the issue on 
appeal and to alcohol abuse.  

After a review of the record in its entirety, service connection 
for depression, to include cognitive dysfunction, sleep disorder, 
and memory loss, secondary to experimental drug ingestion must 
fail.  Although the Veteran claims that he has this disorder as a 
result of an experimental drug ingestion in service, this is not 
borne out by the evidence of record.  It is true that the Veteran 
underwent drug experimentation while in service in 1971.  
However, there is no indication that he was diagnosed with 
depression, to include cognitive dysfunction, sleep disorder, and 
memory loss as a result of the inservice experimentation.  No 
chronic symptoms and/or disorders were identified subsequent to 
the testing.  Moreover, at the time of the Veteran's discharge 
from service, he was clinically diagnosed in all areas as normal.  
He also made a statement indicating that he was in excellent 
health.  After service, the bulk of his conditions which showed 
depression was related to his marital dysfunction and his alcohol 
abuse. 

It is important to note that the law and VA regulations provide 
that compensation shall not be paid if the disability was the 
result of the person's own willful misconduct, to include the 
abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301 (2009); see also VAOPGPREC 2-97 
(January 16, 1997).  

The Board has also considered the Veteran's statements asserting 
a nexus between his depression, to include cognitive dysfunction, 
sleep disorder, and memory loss complaints and his drug 
experimentation inservice.  While he is competent to report 
symptoms, he is not competent to diagnose a psychiatric disorder 
nor provide an opinion that relates any current psychiatric 
disorder to the testing that occurred in service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent to 
provide a probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of the 
origins of a specific disorder).  The Board is not convinced that 
this psychiatric disorder is a disorder that can be diagnosed by 
a layman.  Moreover, the probative value of any such opinion 
would be outweighed negative VA opinion, which was authored by a 
medical examiner with expertise in the field of psychology.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (an evaluation 
of the probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached).  

With respect to the Veteran's own contentions of experiencing 
chronic/continuous problems with depression to include cognitive 
dysfunction, sleep impairment, and memory loss since service, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record to 
exist years after service, or a finding that one disorder is 
related to another disorder, is not a condition capable of lay 
diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).
	
In determining whether statements submitted by an appellant are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Here, the Board finds that the Veteran's lay statements are 
outweighed by the service and post-service treatment records and 
negative VA opinion.  The Board finds it to be particularly 
significant the Veteran himself described his health as excellent 
in service, and signs of depression or other psychiatric problems 
did not occur until many years after service.  Moreover, he first 
filed a claim for service connection for depression, to include 
cognitive dysfunction, sleep disorder, and memory loss in October 
2002, three decades after leaving service.  See Shaw v. Principi, 
3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the claim).  
The undersigned does not find him to be a credible historian.  In 
light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  
	
	In this case, there is no medical evidence of depression, to 
include cognitive dysfunction sleep disorder, and memory loss in 
service, or competent lay or medical evidence that the Veteran 
presently has this condition due to service.  Therefore, service 
connection for depression, to include cognitive dysfunction, 
sleep disorder, and memory loss is not warranted.  


ORDER

Service connection for depression, to include cognitive 
depression, sleep disorder, and memory loss, secondary to 
experimental drug ingestion is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


